Citation Nr: 0636612	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, continued 
10 percent evaluations for shell fragment wound residuals of 
the right thigh and limitation of adduction of the right hip.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in July 2006.  A transcript of that 
hearing is of record.  

In an April 2004 statement, the veteran stated that, as a 
result of his service connected disability, he was 
experiencing painful arthritis in his hips and weakness in 
his legs and knees.  The Board notes that a November 1991 
rating decision denied service connection for a right knee 
disability as secondary to shell fragment wound residuals of 
the right thigh.  A May 1998 rating decision denied service 
connection for leg and hip disability, to include arthritis.  
It is unclear whether or not the veteran intended, in his 
April 2004 statement, to raise a claim of entitlement to 
service connection for a left knee disability and request to 
reopen claims of entitlement to service connection for right 
knee, left hip, and leg disabilities.  These matters are 
referred to the RO for appropriate action.  

At the July 2006 Travel Board hearing the veteran raised the 
issue of the propriety of a reduction of the evaluation of 
shell fragment wound residuals of the right thigh from 30 
percent to 10 percent.  The record reflects that a July 1986 
rating decision granted an increased evaluation of 30 percent 
for a shrapnel wound of the right thigh, with 
psychophysiologic manifestations.  An October 1989 rating 
decision then granted a 30 percent evaluation for post-
traumatic stress disorder (PTSD) and reduced the evaluation 
of the shrapnel wound, right thigh, with nervous condition 
formerly included therein, to 10 percent, effective the date 
of the grant of service connection for PTSD.  The matter of 
the propriety of this reduction is referred to the RO for 
appropriate action.  

In February 2006, subsequent to the most recent supplemental 
statement of the case (SSOC), VA examinations to evaluate 
PTSD and diabetes mellitus were associated with the claims 
file.  The veteran has not submitted a waiver of review by 
the agency of original jurisdiction (AOJ).  Applicable 
regulations require that the AOJ review pertinent evidence 
prior to appellate review by the Board.  38 C.F.R. § 20.1304 
(2006).  Waiver of initial AOJ consideration is not required 
in this case because neither examination includes findings 
regarding the right thigh or hip and, therefore, the evidence 
is not pertinent to the claims on appeal.  


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the right thigh 
consist of an asymptomatic scar with no more than moderate 
overall damage to Muscle Group XIII.  

2.  The veteran's right hip is not ankylosed, nor is there 
flail joint of the hip or malunion or fracture of the femur, 
and the disability is not manifested by functional 
limitations that approximate flexion limited to 30 degrees or 
limitation of abduction with loss of motion beyond 10 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound of the right thigh, Muscle Group 
XIII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5313 (2006).  

2.  The criteria for a disability rating in excess of 10 
percent for a right hip disability are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5252, 5253 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005) 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A March 2004 VCAA letter informed the veteran of what 
information and evidence was required to grant increased 
evaluations for his right thigh and hip disabilities.  This 
VCAA letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  Thus, the veteran was 
advised of the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was timely provided prior to the July 2004 rating decision.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

A June 2006 letter provided notice regarding disability 
ratings and effective dates.  However, this letter had a 
timing deficiency which was not remedied by readjudication of 
the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir.  
2006).  However, in the present appeal, service connection 
has already been established for shell fragment wound 
residuals of the right thigh and limitation of adduction of 
the right hip, and the veteran is seeking increased 
evaluations.  In Dingess the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess v. Nicholson.  Thus, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
and VA treatment records have been associated with the claims 
file.  No other relevant records have been identified.  In 
addition, the veteran was recently afforded VA examinations 
to evaluate the current severity of shell fragment wound 
residuals and the right hip disability in March 2004 and 
November 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

A January 1971 rating decision granted service connection for 
a shrapnel wound in the right thigh, evaluated as 10 percent 
disabling.  

Service medical records reflect that the veteran sustained a 
shell fragment wound to the right thigh in May 1968.  He 
complained of pain and distal paresthesia.  It was noted that 
the duration of the injury was four days.  The veteran was 
placed on light duty for three days.  A metallic foreign body 
was removed from the veteran's right thigh in February 1969.  

At VA examination in March 1971 the veteran complained of 
right thigh pain, and physical examination revealed a 1 cm 
round scar on the inner aspect of the right upper thigh.  The 
examiner indicated that there was no limitation of function.  
An X-ray of the right thigh revealed a small metallic foreign 
body measuring 3 mm in diameter located 20 cm below the hip 
joint but close to the femoral shaft posteriorly.  

At VA examination in December 1994 the veteran claimed 
discomfort and a limp since his in-service shell fragment 
injury.  Examination revealed 2 small entrance wounds in the 
anteromedial surface of the proximal right thigh, just below 
the groin area.  One was 1/2 cm round and the other was 
approximately 3 mm.  The scars were reported as well healed 
without evidence of identifiable atrophy.  While there was no 
discomfort to palpation, the veteran had discomfort with 
abduction of the right hip.  Range of motion of his hip was 
off center to the quadriceps.  There was some tenderness at 
the knee, and the veteran also complained of low back pain.  
The impression was shrapnel wounds of the right thigh with 
symptoms out of proportion to examination findings.  

At VA examination in April 1998 the veteran claimed 
difficulty in ambulating with pain in the right medial thigh 
and knee.  There was some tenderness of the adductor tendons.  
Abduction of the right hip was to 30 degrees, which was noted 
to be less than the other side, secondary to tightness in the 
adductors.  The thigh was painful on rotation of the hip and 
some atrophy was noted over the thigh, but no fascial defects 
were observed.  The X-rays were unremarkable and without 
arthritic changes.  The examiner assessed the veteran's 
disability as mild to moderate.  

A January 1999 Board decision denied entitlement to an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the right thigh and granted service 
connection for limitation of adduction of the right hip, 
evaluated as 10 percent disabling.  In December 2003 the 
veteran filed a claim for an increased evaluation of the 
right thigh and hip disabilities, and asserted that the 
metallic foreign body in his right thigh was causing severe 
pain and suffering.  

In the context of the current appeal, the veteran was 
evaluated at VA examination in March 2004.  In regard to the 
right hip, the veteran described pain all day and every day, 
although the examiner noted that he was actually describing 
this pain as being in the low back, and that the veteran 
reported no pain directly in the hip.  Rather, the veteran 
described the pain from the low back as radiating to the leg, 
with no primary hip pain.  He took 400 mg of ibuprofen 
without relief, and used a heating pad and TENS unit for his 
low back.  He used a cane for right knee weakness, and had no 
specific activity restriction.  There were no reported flares 
of hip pain.  

In regard to the right thigh, the veteran described scars and 
reported that the muscles in the posterior right thigh were 
sore and weak, and that he had fallen many times.  He stated 
that he took 400mg of ibuprofen without relief, and did not 
wear a brace.  

On physical examination, the veteran walked with a slow gait 
and a limp and used a cane.  He was able to sit down, arise, 
and get on an off the examination table with significant 
difficulty. Examination of the right hip revealed no 
tenderness.  Range of motion testing of the right hip was 
extremely difficult because movement of the leg caused pain 
in either the right knee or low back, thus, the examiner 
indicated that he was unable to perform formal range of 
motion testing.  

The veteran had a superficial scar measuring 4 cm by 1.5 cm 
on the upper inner aspect of the right thigh.  The scar was 
nontender, not erythematous, flat, freely mobile, and was not 
in any way near either his knee or where he described the 
pain in the back of his thigh.  The diagnosis was no primary 
right hip problem and an insignificant shell fragment wound 
in the right upper inner thigh.  In an addendum, the examiner 
indicated that all joints had no additional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

X-ray of the right hip demonstrated multiple coils overlying 
the pelvis, which the examiner opined could represent a prior 
embolization procedure.  There was a metallic density 
overlying the medial aspect of the proximal right femoral 
diaphysis, likely a metallic foreign body, which might 
represent shrapnel.  The bones were normally ossified without 
evidence of fracture or dislocation.  The hip joint was well 
maintained.  X-ray of the right femur demonstrated a metallic 
foreign body, likely shrapnel, with no evidence of fracture 
or dislocation.  Soft tissues were unremarkable, and there 
was no evidence of a knee joint effusion.  The impression was 
a metallic foreign body in the right upper thigh without 
acute bony or soft tissue abnormality.  

In an April 2004 letter, the veteran asserted that his 
disability had worsened over the years, and that he had 
fallen because of weakness in his legs, making it very 
physically challenging for him to do basic daily activities.  

VA outpatient treatment records from October 2002 to December 
2005 include complaints regarding pain in the right hip and 
thigh.  Treatment in February 2005 noted that the veteran 
limped on the right leg, but that his gait was stable with a 
cane, and also noted shrapnel scars on the upper thighs.  A 
May 2005 VA treatment record noted full, active range of 
motion in all extremities, with no deformities and normal 
tone.  

In a November 2005 statement the veteran expressed that the 
in-service injury to this right thigh had caused pain, 
weakness, and instability requiring the use of a cane for 
ambulation.  

The veteran was again evaluated at VA examination in November 
2005.  He complained of pain in the right thigh since his in-
service injury.  He also described pain in the right knee, 
hip, and lower back since the military.  He denied seeing a 
doctor for these pains, but did use a brace for the right 
knee and back.  He described the pain in his knee, hip, and 
back as being present 24 hours a day.  The veteran denied any 
pain around the entrance wound of the bullet fragment.  He 
described difficulty getting in and out of cars, going up 
ladders, and stated that he no longer exercised because of 
the back, knee, and hip.  He used rubbing alcohol, which 
provided minimal relief.  He also reported using a cane for 
the past year.  He denied any flare-ups.  

On physical examination, the veteran had a 2 cm by 1 cm 
hyperpigmented raised scar on the medial aspect of the right 
thigh.  There was no tenderness or decreased sensation, and 
the scar was described as nonadherent and superficial.  
Despite being described as hyperpigmented, the examiner 
stated that the scar was normally pigmented.  The veteran was 
unwilling to perform range of motion testing in the knee, 
hip, or back, indicating that such testing was too painful.  
The veteran did have negative straight leg testing, and 
muscle strength was 5/5 in the left hip flexors and 3/5 in 
the right hip flexors.  The veteran would not perform forward 
flexion secondary to pain, but had extension from 0 to 20 
degrees with no pain, weakness, incoordination, or 
fatigability.  Right lateral flexion was from 0 to 30 
degrees, and lateral rotation was from 0 to 40 degrees, with 
pain throughout all ranges of motion.  

The diagnoses were:  right thigh gunshot wound with remaining 
metallic fragment in right upper thigh, veteran denies any 
pain around the entrance wound; lumbosacral degenerative 
joint disease; right hip pain; and right knee pain.  In an 
addendum, the examiner stated that there was no pain on range 
of motion or flare-ups on any of the above joints, except as 
noted, and that all of the above joints had no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  X-ray findings included an 
impression of a metallic foreign body along the medial aspect 
of the proximal right femur.  Overall, the examiner found 
that there had been no significant interval change in the 
right hip or right femur since the prior examination.  

At the July 2006 Travel Board hearing, the veteran described 
pain in the right hip and knee.  He stated that he had fallen 
several times because of weakness in his legs.  He also 
described difficulty walking and kneeling.  The veteran 
indicated that his doctor had told him he had arthritis in 
the right knee and hip.  He reported that medication offered 
some relief, and that he used rubbing alcohol, ointment, a 
TENS unit, knee braces, back braces, and a cane.  The veteran 
stated that he could not drive long, sit long, or stand long 
as a result of his condition.  The veteran denied surgery in 
the right knee or hip, and stated that the only treatment he 
had been receiving regarding the right thigh and hip was pain 
medication.  

III.  Shell Fragment Wound Residuals

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Shell fragment wound residuals of the right thigh are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5313, which evaluates injuries to Muscle Group XIII.  
The function of these muscles are as follows:  extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; and acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscles include the posterior thigh group, and 
hamstring complex of 2-joint muscles:  (1) biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  This diagnostic 
code provides evaluations of 10, 30, and 40 percent, for 
moderate, moderately severe, and severe injuries, 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c)

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  

Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of missile through 
muscle tissue.  For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

A showing of moderately severe muscle disability should 
include a report of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability is characterized by a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse than 
those shown for moderately severe muscle disabilities, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or particular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The evidence of record does not demonstrate that shell 
fragment wound residuals of the right thigh result in 
moderately severe muscle disability.  In this regard, 
although the veteran has consistently complained of pain in 
the right thigh throughout the period of this appeal, the 
March 2004 VA examiner described the shell fragment wound in 
the right upper inner thigh as insignificant.  While X-ray 
revealed a metallic foreign body in the right thigh, there 
was no evidence of bony or soft tissue abnormality.  

A finding of no more than moderate muscle disability is 
further bolstered by the May 2005 VA treatment note finding 
no deformities and normal tone in all extremities, and the 
November 2005 VA examination, at which time the veteran 
denied pain around the entrance wound and the examiner found 
no significant interval change since the prior examination.  

While the veteran has described arthritis and right knee pain 
in relation to the shell fragment wound residuals, as 
indicated in the introduction, service connection for these 
conditions has previously been denied.  In addition, while 
the November 2005 VA examination demonstrated decreased 
muscle strength in the right hip flexors as compared to the 
left, the right hip disability is separately evaluated, and, 
thus, contemplation of this loss of strength in the 
evaluation of the injury to Muscle Group XIII would 
constitute pyramiding as prohibited by 38 C.F.R. § 4.14.  

The history of the veteran's injury is inconsistent with that 
contemplated for a moderately severe muscle disability, as 
the treatment of his injury lasted 4 days, and he was 
assigned light duty for a period of 3 days.  The evidence 
also does not indicate debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring, nor does 
it demonstrate moderate loss of deep fascia or moderate loss 
of normal firm resistance of muscle.  As such, the current 
findings do not more nearly approximate or equate to the 
criteria for a moderately severe muscle disability.  
Therefore, an increased evaluation for shell fragment wound 
residuals of the right thigh is not warranted.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  

The Board has considered the disabling effects of pain and 
weakness as described by the veteran.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, despite his complaints, the 
March 2004 and November 2005 VA examiners found no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The veteran's complaints 
of pain and weakness were considered in the level of 
impairment and loss of function attributed to the right thigh 
disability, and these manifestations are contemplated in the 
evaluation already assigned for this disability.  The 
presence of other factors listed in 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 are not shown.   

The Board has also considered a separate evaluation for the 
scar on the right thigh, however, there is no evidence that 
the veteran's scarring is deep, unstable, painful, exceeds 
144 square inches, or causes limitation of motion.  
Therefore, a separate evaluation for scarring is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  

The veteran is currently not employed, but marked 
interference with employment due to this specific disability 
has not been shown by the evidence of record.  In addition, 
shell fragment wound residuals of the right thigh have not 
required any, let alone frequent, periods of hospitalization 
during the period of the appeal.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for shell fragment wound 
residuals of the right thigh.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

IV.  Right Hip Disability

The right hip disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5253.  This diagnostic code 
provides a 10 percent evaluation for limitation of rotation 
of the thigh, cannot toe-out more than 15 degrees on the 
affected leg, or for limitation of adduction of the thigh, 
cannot cross legs, and a 20 percent evaluation for limitation 
of abduction of the thigh, with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006).  

Normal flexion of the hip is to 125 degrees and normal 
abduction of the hip is to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.  

The January 1999 Board decision granted a 10 percent 
evaluation for the right hip disability on the basis that 
consideration of pain on motion in the right hip more nearly 
approximated limitation of adduction with a loss of the 
ability to cross the legs.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.  

The Board concludes that the evidence of record does not 
demonstrate that the veteran's right hip disability warrants 
an evaluation in excess of 10 percent.  In this regard, 
despite reports of pain at the March 2004 VA examination, the 
examiner indicated this pain was actually in the low back, 
with no primary hip pain.  The veteran was previously denied 
service connection for a low back disability in a May 1998 
rating decision.  While the veteran's gait was slow and he 
limped on examination, and although he had significant 
difficulty, he was able to sit, arise, and get on and off the 
examination table.  There was no tenderness on examination of 
the right hip and the diagnosis was no primary right hip 
problem.  

A February 2005 VA treatment record described the veteran's 
gait as stable with a cane, and in May 2005 he was found to 
have full, active range of motion in all extremities, with no 
deformities and normal tone.  

Although the veteran did not perform right hip range of 
motion testing at either the March 2004 or November 2005 VA 
examination, the Board finds that the evidence of record does 
not demonstrate limitation of abduction with motion lost 
beyond 10 degrees as required for a higher evaluation under 
Diagnostic Code 5253.  In this regard, the April 1998 VA 
examination found abduction to 30 degrees and the veteran had 
full and active range of motion in all extremities in May 
2005.  The diagnosis in regard to the right hip at the most 
recent VA examination was only right hip pain.  Thus, a 
higher evaluation under the diagnostic code evaluating 
impairment of the thigh is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  

The Board has considered entitlement to an increased 
evaluation under Diagnostic Code 5252, which provides a 20 
percent evaluation for flexion of the thigh limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  However, 
because the veteran was able to sit, arise, and get on and 
off the examination table at VA examination in March 2004, 
and was described as having full and active range of motion 
in May 2005, the Board finds that disability approximating 
flexion of the thigh limited to 30 degrees has not been 
demonstrated.  Thus, a higher evaluation under this 
diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  

The medical evidence of record does not demonstrate ankylosis 
of the hip, flail joint of the hip, or malunion or fracture 
of the femur.  Thus, an increased evaluation under any of the 
diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 
5255.  

In regard to functional limitation, both the March 2004 and 
November 2005 VA examiners found no additional limitation due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  While the veteran has consistently 
complained of pain in the right hip, and the most recent VA 
examination included a diagnosis of right hip pain, this pain 
is currently contemplated in the 10 percent evaluation 
currently assigned.  The veteran denied flare-ups of right 
hip pain at the March 2004 and November 2005 VA examinations.  
Thus, even with consideration of functional loss due to pain, 
pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, the medical 
evidence of record does not demonstrate that the veteran's 
right hip disability warrants an evaluation in excess of 10 
percent.  

Again, the record demonstrates that the veteran is currently 
not employed, but marked interference with employment due to 
this specific disability has not been shown by the evidence 
of record.  In addition, the right hip disability has not 
required any, let alone frequent, periods of hospitalization 
during the period of the appeal.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  


The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for a right hip 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh is 
denied.  

Entitlement to an evaluation in excess of 10 percent for a 
right hip disability is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


